DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2018, 04/10/2020, 05/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0086714 A1 Malik in view of US 2016/0145043 A1 Van Den Berk.

Regarding claim 1, Malik teaches a warehouse system (100) (Malik Abstract, A dynamically automated warehousing system) comprising a three-dimensional arrangement of storage spaces including a plurality of lanes extending in a longitudinal direction (X), a plurality of rows extending in a transverse direction (Z), and one or more levels in a vertical direction (Y) (Malik Para. [0005] storage spaces have height, depth and width for three-dimensional storage directions; Fig. 13C shows an angled view of the warehouse), wherein one or more cars (104) employed to store goods (106)  at the storage spaces are arranged in at least one of the plurality of rows, the one or more cars in a respective row being drivable along the respective row in the transverse direction (Z), wherein the number of the one or more cars (104) in the respective row is less than the number of the plurality of lanes (Malik Para. [0017] the pallets are loaded and able to travel and be accessed, meaning there are less than the number of lanes; Para. [0061-0063] transporter 200 can move three dimensionally through the warehouse; Para. [0118] FIG. 15D shows the three-directional palletized load transporter 200 carrying palletized load 600 positioned on load platform 514 in elevator 506), wherein the warehouse system (100) comprises at least one shuttle (108) configured to pick up goods (106) from the one or more cars (104) in at least one of the plurality of lanes, (Malik Para. [0115] FIG. 15A shows loading of a palletized load 600 onto a palletized load support location 602 at the exterior portion 542 of the staging area 530; shuttle can move the car into the warehouse; Para. [0179] FIG. 27I shows lifting operation of elevator 856, raising the multi-pallet load 870 and the two three-directional palletized load transporters 200 to level three of the structure; transfer of goods in the vertical positional using an elevator) and wherein the at least one shuttle (108) is drivable to shift the picked up goods (106) along the at least one of the plurality of lanes in the longitudinal direction (X) (Malik Para. [0110] It is a further particular feature of a preferred embodiment of the present invention that radio shuttle type palletized load storage is provided, wherein movement of the palletized loads is provided by the three-directional palletized load transporter 200 of FIGS. 6A & 6B. Accordingly, each row contains the same type of palletized loads. Typically, the palletized loads may be supplied and removed using either or both of cranes 502 and 504 according to a LIFO or FIFO sequence; the loads are shuttled around the warehouse), wherein the warehouse system (100) comprises a control system which, in order to retrieve goods (106) from a particular storage space (110) (Malik Para. [0016] controlling pallet placement), is configured to: drive (S202) the one or more cars (104) in at least one of the plurality of rows of the particular storage space (110) enabling the at (Malik Para. [0151] the controller is responsible for moving the goods through the warehouse). Malik fails to explicitly disclose drive (S202) the one or more cars (104) in at least one of the plurality of rows to clear a path in the lane and drive (S204) the at least one shuttle (108) to shift the goods (106) along the cleared path from the particular storage space (110) to the end of the lane. Van Den Berk is in the field of a warehouse system (Van Den Berk Abstract, The invention provides a system for storing product containers) and teaches drive (S202) the one or more cars (104) in at least one of the plurality of rows to clear a path in the lane and drive (S204) the at least one shuttle (108) to shift the goods (106) along the cleared path from the particular storage space (110) to the end of the lane (Van Den Berk Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]).

Regarding claim 3, modified Malik teaches the warehouse system (100) of claim 1. Malik fails to explicitly disclose wherein clearing the path in the lane of the particular storage space (110) comprises: driving (S202), for each row from the end of the lane to the particular storage space (110), at least one car (104) of the (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore when being moved to clear a path can move in the transverse direction; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]).

Regarding claim 4, modified Malik teaches the warehouse system (100) of claim 3. Malik fails to explicitly disclose wherein, among the plurality of lanes, a particular lane is empty before clearing the path in the lane of the particular storage space (110), and wherein driving (S202) the at least one car (104) in the transverse direction (Z) shifts a particular car (104) among the one or more cars (104) in the respective row into the particular lane. Van Den Berk teaches (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore the carriage shifts into the open lane in order to move to the carriage to its desired location; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]).

Regarding claim 12, modified Malik teaches the warehouse system (100) of claim 1, wherein the one or more cars (104) arranged in a respective row are rail guided in the transverse direction (Z) using rails (118) extending at the bottom of the respective row and the at least one shuttle (108) is rail guided in the longitudinal direction (X) using rails (120) extending at the top of the plurality of lanes (Malik Para. [0055] the cars move along the rail in a longitude direction; Fig. 2A-2B).

(Malik Para. [0115] FIG. 15A shows loading of a palletized load 600 onto a palletized load support location 602 at the exterior portion 542 of the staging area 530; shuttle can move the car into the warehouse).

Regarding claim 14, modified Malik teaches the warehouse system (100) of claim 13, wherein the goods (106) are placed on a removable tray (128) on the car (104), and wherein the at least one shuttle (108) comprises one or more gripping arms (136) extending downwards for lifting the tray (128) from the car (104) (Malik Para. [0115] FIG. 15A shows loading of a palletized load 600 onto a palletized load support location 602 at the exterior portion 542 of the staging area 530; shuttle is a forklift with two arms that can move the car into the warehouse).

Regarding claim 15, modified Malik teaches the warehouse system (100) of claim 1, wherein the storage spaces of the warehouse system (100) include a plurality of levels in the vertical direction (Y), and wherein the warehouse system (100) comprises at least one lift (114, 116) drivable to transfer goods (106) from one of the plurality of levels to another one of the plurality of levels (Malik Para. [0179] FIG. 27I shows lifting operation of elevator 856, raising the multi-pallet load 870 and the two three-directional palletized load transporters 200 to level three of the structure; transfer of goods in the vertical positional using an elevator).

Regarding claim 16, modified Malik teaches the warehouse system (100) of claim 15, comprising at least two groups of lifts (114, 116), wherein one of the at least two groups of lifts (114, 116) is exclusively used for storing new goods (106) in the warehouse system (100) and another one of the at least two groups of lifts (114, 116) is exclusively used for retrieving stored goods from the warehouse system (100) (Malik Para. [0164] 4 separate elevators to move the products up and down, what the elevators are exclusively used for does not change the system).

Regarding claim 17, Malik teaches a method for retrieving goods (106) from a particular storage space (110) in a warehouse system (100) (Malik Abstract, A dynamically automated warehousing system) comprising a three-dimensional arrangement of storage spaces including a plurality of lanes extending in a longitudinal direction (X), a plurality of rows extending in a transverse direction (Z), and one or more levels in a vertical direction (Y) (Malik Para. [0005] storage spaces have height, depth and width for three-dimensional storage directions; Fig. 13C shows an angled view of the warehouse), wherein one or more cars (104) employed to store goods (106) at the storage spaces are (Malik Para. [0017] the pallets are loaded and able to travel and be accessed, meaning there are less than the number of lanes; Para. [0061-0063] transporter 200 can move three dimensionally through the warehouse; Para. [0118] FIG. 15D shows the three-directional palletized load transporter 200 carrying palletized load 600 positioned on load platform 514 in elevator 506), the warehouse system (100) comprising at least one shuttle (108) configured to pick up goods (106) from the one or more cars (104) in at least one of the plurality of lanes, wherein picking up the goods (106) includes lifting the goods (106) to an extent that allows the goods (106) to be shifted in the longitudinal direction (X) of the at least one of the plurality of lanes (Malik Para. [0115] FIG. 15A shows loading of a palletized load 600 onto a palletized load support location 602 at the exterior portion 542 of the staging area 530; shuttle can move the car into the warehouse; Para. [0179] FIG. 27I shows lifting operation of elevator 856, raising the multi-pallet load 870 and the two three-directional palletized load transporters 200 to level three of the structure; transfer of goods in the vertical positional using an elevator; Fig. 13 E, elevators lift the products; Fig. 13E, Elevators 506, 508, 510 and 512 lift the loads in order form them to be moveable alone the x, y, and z axis), and wherein the at least one shuttle (108) is movable to shift the picked up goods (106) along the at least (Malik Para. [0110] It is a further particular feature of a preferred embodiment of the present invention that radio shuttle type palletized load storage is provided, wherein movement of the palletized loads is provided by the three-directional palletized load transporter 200 of FIGS. 6A & 6B. Accordingly, each row contains the same type of palletized loads. Typically, the palletized loads may be supplied and removed using either or both of cranes 502 and 504 according to a LIFO or FIFO sequence; the loads are shuttled around the warehouse), the method comprising: moving (S202) the one or more cars (104) in at least one of the plurality of rows in the lane of the particular storage space (110) enabling the at  least one shuttle (108) to shift the goods (106) along the lane in the longitudinal direction (X) from the particular storage space (110) to an end of the lane; and moving (S204) the at least one shuttle (108) to shift the goods (106) along from the particular storage space (110) to the end of the lane (Malik Para. [0151] the controller is responsible for moving the goods through the warehouse). Malik fails to explicitly disclose moving (S202) the one or more cars (104) in at least one of the plurality of rows to clear a path in the lane and shift the goods (106) along the cleared path. Van Den Berk teaches moving (S202) the one or more cars (104) in at least one of the plurality of rows to clear a path in the lane and shift the goods (106) along the cleared path (Van Den Berk Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to (Van Den Berk Para. [0042]).

Regarding claim 18, modified Malik teaches the method of claim 17. Malik fails to explicitly disclose wherein clearing the path in the lane of the particular storage space comprises: moving (S202), for each row from the end of the lane to the particular storage space, at least one car (104) of the one or more cars (104) in the respective row by at least one storage space in the transverse direction (Z) so that the lane of the is particular storage space (110) is cleared in the respective row. Van Den Berk teaches wherein clearing the path in the lane of the particular storage space comprises: moving (S202), for each row from the end of the lane to the particular storage space, at least one car (104) of the one or more cars (104) in the respective row by at least one storage space in the transverse direction (Z) so that the lane of the is particular storage space (110) is cleared in the respective row (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore when being moved to clear a path can move in the transverse direction; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during (Van Den Berk Para. [0042]).

Regarding claim 19, modified Malik teaches the method of claim 18. Malik fails to explicitly disclose wherein, among the plurality of lanes, a particular lane is empty before clearing the path in the lane of the particular storage space (110), and wherein moving the at least one car (104) in the transverse direction (Z) 20 shifts a particular car (104) among the one or more cars (104) in the respective row into the particular lane. Van Den Berk teaches wherein, among the plurality of lanes, a particular lane is empty before clearing the path in the lane of the particular storage space (110), and wherein moving the at least one car (104) in the transverse direction (Z) 20 shifts a particular car (104) among the one or more cars (104) in the respective row into the particular lane (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore the carriage shifts into the open lane in order to move to the carriage to its desired location; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]).


Claims 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0086714 A1 Malik in view of US 2016/0145043 A1 Van Den Berk and further in view of US 2008/0269960 A1 Kostmann.

Regarding claim 5, modified Malik teaches the warehouse system (100) of claim 1. Malik fails to explicitly disclose wherein, among the one or more cars (104) in the respective row, a subset of cars (104) is drivable in the transverse direction (Z), wherein the subset of cars (104) is releasably coupled to the remaining cars (104) in the respective row. Kostmann is in the field of transporting goods (Kostmann Abstract, The invention relates to a method for transporting goods (2) by means of at least one vehicle that can be autonomously displaced in a store) and teaches wherein, among the one or more cars (104) in the respective row, a subset of cars (104) is drivable in the transverse direction (Z), wherein the subset of cars (104) is releasably coupled to the remaining cars (104) in the respective row (Kostmann Para. [0058] the transport vehicles are coupled to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the ability for the cars to be coupled as taught by Kostmann. The motivation for doing so would be to properly transport a large number of goods simultaneously (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device).

(Kostmann Para. [0058] the transport vehicles are coupled to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the ability for the cars to be coupled as taught by Kostmann. The motivation for doing so would be to properly transport a large number of goods simultaneously (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device).

Regarding claim 8, modified Malik teaches the warehouse system (100) of claim 4. Malik fails to explicitly disclose wherein, among the one or more cars (104) in the respective row, a subset of cars (104) is drivable in the transverse direction (Z), wherein the subset of cars (104) is releasably coupled to the remaining cars (104) in the respective row. Kostmann teaches wherein, among the one or more cars (104) in the respective row, a subset of cars (104) is drivable in the (Kostmann Para. [0058] the transport vehicles are coupled to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the ability for the cars to be coupled as taught by Kostmann. The motivation for doing so would be to properly transport a large number of goods simultaneously (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device).

Regarding claim 9, modified Malik teaches the warehouse system (100) of claim 5. Malik fails to explicitly disclose wherein an outermost car (104) in the respective row forms the subset of cars (104). Kostmann teaches wherein an outermost car (104) in the respective row forms the subset of cars (104) (Kostmann Para. [0058]; Fig. 11, the cars are coupled, and the outermost car is the start of the row). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the coupled cars of Kostmann. The motivation for doing so would be to properly transport a large number of goods simultaneously (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device).

Regarding claim 10, modified Malik teaches the warehouse system (100) of claim 5. Mailk fails to explicitly disclose wherein, before clearing the path in the lane of the particular storage space (110), the one or more cars (104) in the respective row are releasably coupled to one another and, when clearing the path, the at least one car (104) which is driven in the transverse direction (Z) is uncoupled from the remaining cars (104) in the respective row while the remaining cars (104) remain at their positions. Van Den Berk teaches clearing the path in the lane of the particular storage space (110) and, when clearing the path, the at least one car (104) which is driven in the transverse direction (Z) (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore when being moved to clear a path can move in the transverse direction; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and loss of profit (Van Den Berk Para. [0042]). Kostmann teaches the one or more cars (104) in the respective row are releasably coupled to one another and the at least one car (104) which is driven in the transverse direction (Z) is uncoupled from the remaining cars (104) in the respective row while the remaining cars (104) remain at their positions (Kostmann Para. [0058] the transport vehicles are coupled to each other). It would have been obvious to one of ordinary skill (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device). 

Regarding claim 11, modified Malik teaches the warehouse system (100) of claim 9. Mailk fails to explicitly disclose wherein, before clearing the path in the lane of the particular storage space (110), the one or more cars (104) in the respective row are releasably coupled to one another and, when clearing the path, the at least one car (104) which is driven in the transverse direction (Z) is uncoupled from the remaining cars (104) in the respective row while the remaining cars (104) remain at their positions. Van Den Berk teaches clearing the path in the lane of the particular storage space (110) and, when clearing the path, the at least one car (104) which is driven in the transverse direction (Z) (Van Den Berk Para. [0027] the carriages can move in any direction, and therefore when being moved to clear a path can move in the transverse direction; Para. [0042] only one carriage is present in a lane to be moved at a time in order to prevent collision). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the clear path of Van Den Berk. The motivation for doing so would be to prevent collision within the warehouse during transport, which could lead to safety concerns and (Van Den Berk Para. [0042]). Kostmann teaches the one or more cars (104) in the respective row are releasably coupled to one another and the at least one car (104) which is driven in the transverse direction (Z) is uncoupled from the remaining cars (104) in the respective row while the remaining cars (104) remain at their positions (Kostmann Para. [0058] the transport vehicles are coupled to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malik with the ability for the cars to be coupled as taught by Kostmann. The motivation for doing so would be to properly transport a large number of goods simultaneously (Kostmann Para. [0058] In order to transport bulky goods or a large number of goods simultaneously, the installation is appropriately characterized by two or more vehicles which are equipped with a coupling device). 

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
Regarding 103, applicant discusses two different kinds of transportation mechanisms. Malik is able to teach numerous elevators, employed as shuttles to raise the cargo load,(Malik Fig. 13E, Elevators 506, 508, 510 and 512 lift the loads in order form them to be moveable alone the x, y, and z axis). The lifting allows the goods to be shifted into the warehouse system, meaning the elevator may lift, and then the cargo cart may be shuttled throughout the entire system according to the previously described cart wheels, that are available to move 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687